FILED
                            NOT FOR PUBLICATION
                                                                            APR 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

YING LI,                                         No. 13-74178

              Petitioner,                        Agency No. A079-630-003

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 5, 2016**
                               Pasadena, California

Before: FERNANDEZ and BEA, Circuit Judges, and SETTLE,*** District Judge.

      Ying Li petitions for review of an order of the Board of Immigration

Appeals (“BIA”). Li claims that she fled to the United States from China because


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Benjamin H. Settle, District Judge for the U.S. District
Court for the Western District of Washington, sitting by designation.
                                          1
Chinese family-planning officials forced her to have an abortion and threatened to

have her sterilized if she did not have an intrauterine device inserted. Li conceded

that she is removable because she came to the United States without a visa or other

valid entry documents. She requested asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). The immigration judge (“IJ”)

found Li not credible, denied her relief, and ordered her removed to China. The

BIA dismissed Li’s appeal. We have jurisdiction under 8 U.S.C. § 1252(a)(1), and

we deny Li’s petition for review.

      1. Substantial evidence supports the IJ’s adverse credibility finding. Li gave

clearly conflicting and evasive testimony about Shan Bin Li’s presence in the

United States, and Shan Bin Li—the putative father and, later, Li’s husband—was

the only witness to many of the events that are central to Li’s asylum claim.

Moreover, Li did not call Shan Bin Li as a corroborating witness or proffer

corroborating medical records even though she easily could have. See Singh v.

Holder, 638 F.3d 1264, 1271–73 (9th Cir. 2011); Singh v. Gonzales, 491 F.3d
1019, 1023–27 (9th Cir. 2007); Sidhu v. INS, 220 F.3d 1085, 1090–92 (9th Cir.

2000).

      2. The evidence in the record other than Li’s discredited testimony does not

“support a finding that ‘any reasonable adjudicator would be compelled to


                                          2
conclude’” that Li is eligible for asylum. Jie Cui v. Holder, 712 F.3d 1332, 1336

(9th Cir. 2013) (quoting 8 U.S.C. § 1252(b)(4)(B)). Because Li’s claim for

withholding of removal is based on the same facts as her asylum claim, it too fails.

See id. at 1338 n.3.

      3. Li failed to exhaust her claim for relief under the CAT by not presenting

that claim in her brief to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677–78

(9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                          3